Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Daniel Hubert Ross appeals the district court’s orders granting Defendant’s motion to dismiss and denying Ross leave .to amend his complaint. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Ross v. Md. State Police Licensing Div., No. 8:15-cv-01402-TDC, 2016 WL 1161078 (D. Md. Mar. 23, 2016 & June 28, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. .
DISMISSED